DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 10 is a method claim that depends from an apparatus claim.  This is improper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,5,7,9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2004/0005842) in view of Won et al. (KR 101293485) and Ala et al. (2017/0106496).
In reference to claims 1,9 and 10, Chen et al. teaches an apparatus and a method comprising a rotary platen, 52, attached with a polishing cloth, 54, a slurry supply part for supplying slurry onto the rotary platen, (fig. 22, the Examiner notes that these structural elements are taught in US Pat 5,738,574, which is incorporated by reference, pp 0029), and polishing head, 100, of a wafer polishing apparatus for polishing one side of a wafer, comprising, a membrane head, 108, capable of independently controlling a center control pressure for pressing the center portion of a wafer and an outer periphery control pressure for pressing the outer peripheral portion of the wafer, (Chen et al. 6,857,945, teaches independently controlled pressure chambers, col. 4, lines 38-51,  the Chen et al. 6,857,945, reference was incorporated by reference, pp 0039), an outer ring, 342 formed with the membrane head so as to constitute the outer peripheral portion of the membrane head and a contact type retainer ring, 110, provided outside the membrane head, wherein the membrane head has a single compartment central pressure chamber, 346,  configured to control the center control pressure, (pp 0039, fig. 3C), and an outer peripheral pressure chamber, 344,  provided above the central pressure chamber and configured to control the outer periphery control pressure, (pp 0041, fig. 3C) and a position of an upper end of the outer ring reaches at least a position of an inner upper surface of the central pressure chamber, (fig. 3C).
In reference to claim 2, Chen et al. teaches the membrane head has a circular main surface, 120, part constituting a pressing surface against the wafer and an annular side surface part, 124, extending upward from the outer peripheral end of the main surface part, (pp 0036).
In reference to claim 3, wherein the membrane head further includes an upper annular flap, 128,  extending inward in the radial direction from an upper end portion, 126, of the side surface part, and a lower annular flap, 328,  extending inward in the radial direction from an intermediate portion of the side surface part below the upper end portion, the central pressure chamber is a closed space surrounded by the main surface part, the side surface part, and the lower annular flap, the outer peripheral pressure chamber, 346, is a closed space surrounded by the lower annular flap, the side wall surface part, and the upper annular flap, an upper surface of the main surface part constitutes the inner bottom surface of the central pressure chamber, and a bottom surface of the lower annular flap constitutes the inner upper surface of the central pressure chamber, (fig. 3C).
In reference to claim 5, Chen et al. also teaches an inner ring, 340, formed with the membrane head, (pp 0040).

Chen et al. teaches all the limitations of the claims except for the outer ring being integrally formed with the membrane head, the inner ring being integrally formed with the membrane head and a position of a lower end of the outer ring reaches at least a position of an inner bottom surface of the central pressure chamber and an application area of the center control pressure is a circular area within at least 0.85R (R is the radius of the wafer) from the wafer center, and an application area of the outer periphery control pressure is an annular area outside the application area of the center control pressure.
Won et al. teaches integrally molding parts to a membrane, (…the membrane 240 of fig. 8 has a ring shaped fitting block, 248, corresponding to the fitting ring, 235, of fig. 6, and the chamber flip, 2481, has a chamber ring, 260, of fig. 6, all of the advantageous effects obtained through the configuration of fig. 6, are obtained, and at the same time, the ring shaped fitting block and the chamber flip are integrally formed ith the membrane, 240, thereby simplifying the management of parts.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Chen et al. with the outer ring being integrally formed with the membrane head, the inner ring being integrally formed with the membrane head, as taught by Won et al., in order to provide for an ease of assembly of the parts.

Ala et al. teaches a position of a lower end of the outer ring, 120, reaches at least a position of an inner bottom surface of the central pressure chamber, fig. 1.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Chen et al. with a position of a lower end of the outer ring, 120, reaches at least a position of an inner bottom surface of the central pressure chamber, in order to enhance the stability for the membrane provided by the outer ring.

The Examiner notes that the limitation of claim 2 of the outer ring is integrally formed with the membrane head during formation of the membrane head and secured by bonding to an outer peripheral surface of the side surface part and the limitation of claim 5 of  an inner ring integrally formed with the membrane head during the formation of the membrane head and secured by bonding to an inner peripheral surface of the side surface part, are being treated as product by process limitations.
It would have been further obvious to provide the tool with an application area of the center control pressure is a circular area within at least 0.85R (R is the radius of the wafer) from the wafer center, and an application area of the outer periphery control pressure is an annular area outside the application area of the center control pressure as a matter of obvious design choice. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as modified by Won et al. and Ala et al. in further view of Tetsuji (JP 2003175455).
Chen et al. as modified by Won et al. and Ala et al. teaches all the limitations of the claims except for a rigid head to which the membrane head and the retainer ring are attached, wherein the rigid head has a through hole connected to a gap between the side surface part of the membrane head and the outer ring and the rigid head, and a cleaning liquid for cleaning the membrane head is supplied into the gap through the through hole.
Tetsuji teaches for a rigid head to which the membrane head and the retainer ring are attached, wherein the rigid head has a through hole connected to a gap between the side surface part of the membrane head and the outer ring and the rigid head, and a cleaning liquid for cleaning the membrane head is supplied into the gap through the through hole, (A cleaning liquid passage, 51, formed of  an annular groove is formed near the outer peripheral edge of the upper surface of the housing portion, 2a, ito which the seal portion, 2c, of the top ring body, 2, is fitted.  The cleaning liquid passage, 51, communicates with the fluid passage, 32, through the through hole of the seal portion 2c, and the cleaning liquid (pure water) is supplied through the fluid passage, 32.  In addition, a communication hole, 5, extending from the cleaning liquid passage, 51, and penetrating the housing portion 2a and the pressure sheet supportion portion 2b, 3, are provided at a plutality of places, and the communication hole, 53, communicates with a slight gap, G, between the outer peripheral suface of the edge bag, 4, and the retaining ring, 3.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Chen et al. as modified by Won et al. and Ala et al. with the above listed limitations, as taught by Tetsuji, in order to provide the carrier head with means to clean the membrane, and thus enhance the polishing outcome of the polishing system. 

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Yasada et al. (2016/0368115), Leighton et al. (9,381,613) and Jang et al. (2013/0316628) were cited to show other examples of polishing heads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        August 13, 2022

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723